SUMMARY ORDER
Harry T. Anderson appeals from a judgment entered on July 20, 2015 resulting from the District Court’s grant of summary judgment in 'favor of Eastern CT Health Network, Inc. and Eastern Connecticut Medical Professionals Foundation, Inc. on July 16, 2015. We have reviewed all of the arguments raised by Anderson on appeal and find them to be without merit. Accordingly, we AFFIRM the July 20, 2015 judgment of the District Court for substantially the reasons stated by the District Court in its Ruling and Order filed July 16,2015.